Vookhies, J.
It is conceded by appellant’s counsel, that the judgment of the District Court in this cause is in accordance with the ruling in the case of Stewart v. Stewart et als., 13 An. 398.
That case involved the construction of a statute of the State approved March 17th, 1852, entitled “An Act to provide a homestead for the widow and children of deceased persons.” Sess. Acts, p. 171. It was decided that, if the widow and children had collectively the sum of $1000 belonging to all or either of them, nothing could be withdrawn from the estate, even should it happen that the widow, or one minor heir, was in necessitous circumstances, and did not possess $1000. Upon that occasion, we stated that there was much obscurity in the statute; but that we could not come to any other conclusion.
We sec no reason why this decision should be disturbed.
Judgment affirmed.